HARALSON, J.
The evidence of the defendants makes it satisfactorily appear, that they owed the plaintiffs the full amount for which they gave their notes. The fact that they gave their notes for it is prima facie evidence of such indebtedness. The only claim that they make against the note sued on is, that, at the time it was given to Ingram, they claimed that some of the goods, for which the open account of plaintiffs against them was made, had come up short, and that they refused to settle the same, unless plaintiff would ship to them a *628barrel of McBrayer whiskey, on 4 months time, at $2.85 per gallon, for which they gave Ingram an order, at the time of settlement. The plaintiffs claim, and. offer evidence to show, that Ingram had no authority to represent them and to make any such settlement; but the contention of the defendants is, that, having accepted and sued on the note, given with such a condition, the plaintiffs ratified Ingram’s agreement to ship the barrel of whiskey and are bound by it. If all that defendants claim in this regard were conceded the evidence is wanting, so far as the record discloses, to show' that defendants suffered any damage, as claimed in consequence of plaintiffs’ failure to ship said whiskey. The measure of damages for the failure to deliver goods according to contract of sale is the difference between the contract price and the value of the chattels at the time and place of delivery, with interest. — 5 Amer. & Eng. Encyc. of Law, 30 ; 3 Brick. Dig., 295, § 27.
What the value of the whiskey was, at the time and place of delivery, no where appears, without which, there was no basis for the claim, or ascertainment of damages, by way of set-off, against plaintiffs’ demand.
The court committed no error of which defendants can complain, in its rulings on the exclusion of evidence; and in giving the general charge in favor of plaintiffs, there was no error. The defendants failed to establish the set-off claimed.
Affirmed.